243 Ga. 52 (1979)
252 S.E.2d 508
DEPARTMENT OF TRANSPORTATION
v.
MERRITT et al.
34334.
Supreme Court of Georgia.
Argued January 15, 1979.
Decided January 30, 1979.
Arthur K. Bolton, Attorney General, William C. Joy, Assistant Attorney General, for appellant.
BOWLES, Justice.
The writ of certiorari was granted by this court on November 8, 1978, to review Division 4 of the Court of Appeals' opinion which upheld the trial court's award of attorney fees to the condemnee. DeKalb County v. Trustees &c., B. P. O. Elks, 242 Ga. 707 (1978) now controls, and would require a reversal of the award of attorney fees.
Judgment reversed. All the Justices concur, except Nichols, C. J., and Hill, J., who concur in the judgment only.